Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1089 Filed 03/04/21 Page 1 of 8




                         United States District Court
                         Eastern District of Michigan

United States of America,

            Plaintiff,
                                         Hon. Matthew F. Leitman
v.
                                         Case No. 13-20827
Larry O’Neill Walker, II,

            Defendant.
                                     /

      Government’s Response in Opposition to Defendant’s
       Motion for Early Termination of Supervised Release

     In 2014, a jury convicted Larry Walker of assaulting a federal

officer with his car. (ECF No. 23, PageID.59). The Court sentenced

Walker to 78 months in prison followed by three years of supervised

release. (ECF No. 32, PageID.89-90). While detained for this offense,

Walker attempted to continue his heroin trafficking enterprise—a crime

to which he later pleaded guilty. (14-20257-02; ECF No. 51, PageID.167-

188). Walker, who was sentenced to concurrent time for these offenses,

was released in July of 2019, and has 50 percent of his supervision

remaining. He has filed a motion for early termination of supervised

release in both cases, citing his employment history and compliance

with terms of supervision. (ECF No. 85, PageID.1081-1086; 14-20257-
                                  1
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1090 Filed 03/04/21 Page 2 of 8




02, ECF No. 66, PageID.275-280). For the reasons set forth below, the

government objects to Walker’s motion.


                               Background
     On November 6, 2013, the FBI’s Violent Crime Task Force (VCTF)

investigated a shooting and multiple victim homicide that occurred in a

barbershop in Detroit. Officers responded to Rochester Hills, Michigan,

looking for Walker. During their search, they began following two cars,

one driven by Walker’s mother and another by Walker’s friend.

     Officer Scott Herzog, part of the VCTF surveillance team that

evening, parked his undercover car in a public parking lot anticipating

instructions from his fellow officers. As he waited, a minivan driven by

Walker, entered the parking lot and sped toward Officer Herzog’s car.

Officer Herzog placed his car in reverse, evaded the van, and fled the

parking lot. Walker gave chase, attempting to collide with the officer’s

car. As Officer Herzog accelerated, in an attempt to distance himself

from Walker’s van, Walker sped up and continued attempting to strike

Officer Herzog’s car. The two drove at accelerated speeds for two miles,

with Walker disregarding traffic signals and maintaining dangerously

close proximity to the police car. As the two vehicles sped toward

                                     2
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1091 Filed 03/04/21 Page 3 of 8




downtown Rochester, Officer Herzog activated the police lights on his

undercover car. Walker again tried to strike the police car before

attempting to turn around and drive away. Within moments, other

officers arrived, boxed in the van, and arrested Walker who was

wearing body armor.

     While this case was pending, Walker was detained at the St. Clair

County jail. Within one week of his arrest, Walker began

communicating with his girlfriend and later co-defendant, Rineca

Meeks, in order to continue his heroin trafficking enterprise from

prison. A series of recorded conversations led to the interdiction of a

package containing $3,300, paid in exchange for drugs sold by Walker

and Meeks. These recorded conversations resulted in the arrest and

search of Meeks who was found with a gun, heroin, and other evidence

of illegal drug sales. In April of 2014, just five months after Walker

assaulted an FBI agent with his car, a grand jury indicted Walker for

conspiring with Meeks to distribute heroin, and for using a cell phone in

furtherance of a drug trafficking crime (14-20257; ECF No. 11,

PageID.20-21).




                                     3
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1092 Filed 03/04/21 Page 4 of 8




                                Argument

     In his brief, Walker does not set forth an adequate basis for

alteration of this Court’s sentence. The applicable statute, 18 U.S.C. §

3583(e), provides district courts with authority to grant early

termination of supervised release if, at the discretion of the Court, such

relief is appropriate and in the interests of justice. That section

provides:

           [t]he court may, after considering the factors set forth
     in Section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4),
     (a)(5), (a)(6), and (a)(7) – (1) terminate a term of supervised
     release and discharge the defendant released at any time
     after the expiration of one year of supervised release,
     pursuant to the provisions of the Federal Rules of Criminal
     Procedure relating to the modification of probation, if it is
     satisfied that such action is warranted by the conduct of the
     defendant released and the interest of justice.


18 U.S.C. § 3583(e).

     While the conduct Walker cites in support of his motion for early

release is perhaps promising, it is also what is required under the terms

of his supervision. Walker’s apparent ability to seek and maintain

employment while under supervision also demonstrates that supervised


                                     4
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1093 Filed 03/04/21 Page 5 of 8




release has not hindered his potential to reenter society as a productive

member since leaving prison. But proof of employment and compliance

with the conditions of supervised release are not reason enough for the

Court to alter its sentence. (ECF No. 85, PageID.1086). If simple

compliance were sufficient for early termination, every defendant who

avoided revocation would be eligible for early termination.

     While Walker may in fact be “on the road to being a productive[,]

responsible citizen” (ECF No. 85, PageID.1081), his offense conduct and

his criminal history suggest that both he and the general public would

be served by his continued supervision by this Court. Walker’s criminal

history predates his most recent crimes of violence and drug trafficking.

He sustained his first conviction at the age of 16. Then, in 2000 and

2003, he was convicted of felony weapons offenses. Four years later, he

sustained two convictions for drug offenses. In sum, since his teen

years, Walker’s criminal history has been both consistent and violent.

     It bears noting that the term of supervised release is an important

component of a defendant’s sentence. In Gall v. United States, 552 U.S.

38, 48 (2007), the Supreme Court explained at length that a term of

supervised release is no trifling matter; it is a form of punishment that


                                     5
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1094 Filed 03/04/21 Page 6 of 8




involves restrictions on liberty. For this reason, habitual post-

sentencing alteration of a term of supervised release would defeat the

goals of transparency and truth in sentencing that animated the

Sentencing Reform Act of 1984, which implemented determinate federal

sentencing while also creating the provisions for supervised release.

This is because the original sentence already reflects the district court’s

evaluation of “the need to provide just punishment, the need to reflect

the seriousness of the offense, and the need to promote respect for the

law” under § 3553(a). Such a result would also offend the expectations

of victims of crime, who heard the sentence imposed only to learn later

that the offender does not have to serve the full term.

     The nature and circumstances of Walker’s underlying offense—

assaulting, and nearly killing a federal law enforcement officer—are

indeed serious. Moreover, his lengthy criminal history, which he boldly

tried to continue from prison, suggests that Walker’s early release from

supervision would not adequately punish him, nor would it deter others

from similar conduct in the future. 18 U.S.C. § 3553(a)(2). Early

termination of supervised release is an extraordinary remedy, and

Walker does not present any circumstances justifying it.


                                     6
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1095 Filed 03/04/21 Page 7 of 8




                               Conclusion
     For these reasons, the motion for early termination of supervised

release should be denied.



                                       Respectfully submitted,

                                       Saima S. Mohsin
                                       Acting United States Attorney

                                       /s/ Eaton P. Brown
                                       Eaton P. Brown
                                       Assistant United States Attorney
                                       United States Attorneys’ Office
                                       Eastern District of Michigan
                                       211 West Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9184
                                       Email: eaton.brown@usdoj.gov

Dated: March 4, 2021




                                     7
Case 2:13-cr-20827-MFL-LJM ECF No. 87, PageID.1096 Filed 03/04/21 Page 8 of 8




                         Certificate of Service
  I certify that on March 4, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will

send notification of such filing to the following:

                              Steven Scharg

                                       /s/ Eaton P. Brown
                                       Eaton P. Brown
                                       Assistant United States Attorney
                                       United States Attorneys’ Office
                                       Eastern District of Michigan
                                       211 West Fort Street, Suite 2001
                                       Detroit, MI 48226
                                       Phone: (313) 226-9184
                                       Email: eaton.brown@usdoj.gov




                                      8
